In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  Nos. 07-21-00294-CV
                                       07-21-00295-CV
                              ________________________


                       STEPHEN PATRICK BLACK, APPELLANT

                                             V.

                               DARA BROWN, APPELLEE



                          On Appeal from the 154th District Court
                                   Lamb County, Texas
      Trial Court Nos. DCV-19872-18 & DCV-20282-19; Honorable Felix Klein, Presiding


                                     December 10, 2021

                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       By separate notices of appeal, Appellant, Stephen Patrick Black, proceeding pro

se, sought to appeal the judgment entered in trial court cause number DCV-19872-18

and the order granting a petition for bill of review entered in trial court cause number DCV-

20282-19. Now pending before this court are Appellant’s motions seeking voluntary
dismissal of those appeals. The court finds that the motions comply with the requirements

of Rule of Appellate Procedure 42.1(a)(1) and that granting the motions will not prevent

any party from seeking relief to which it would otherwise be entitled. As no decision of

the court has been delivered to date, we grant the motions. The appeals are dismissed.

No motions for rehearing will be entertained and our mandates will issue forthwith.



                                                      Per Curiam




                                            2